Citation Nr: 0929680	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD) has been received.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The appeal was remanded for additional 
development in July 2004 and August 2006.

The Board notes that service connection for left ear hearing 
loss was granted in a rating decision issued in May 2009.  As 
such benefit was granted in full, this issue is no longer 
before the Board.  

The Board observes that the Veteran submitted additional 
evidence consisting of lay statements from his friends 
detailing his leg and foot complaints in June 2009.  The 
Veteran did not waive agency of original jurisdiction 
consideration of the new evidence.  38 C.F.R. § 20.1304.  
However, as the Board is granting the Veteran's claim of 
entitlement to service connection for peripheral vascular 
disease, there is no prejudice to him in the Board 
considering such evidence in the first instance.

The issue of whether new and material evidence has been 
received in order to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Peripheral vascular disease is aggravated by service-
connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral vascular disease is proximately due to a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
peripheral vascular disease herein constitutes a complete 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Board finds that the Veteran's peripheral vascular 
disease is aggravated by his service-connected diabetes 
mellitus.  In this regard, in a January 2007 VA examination 
report, the examiner noted that the Veteran was diagnosed 
with diabetes mellitus in 1997.  Following a physical 
examination and diagnostic testing, the examiner determined 
that the Veteran had mild peripheral vascular disease.  He 
observed that the Veteran's symptoms were out of proportion 
to the ABI (ankle brachial index) results and the symptoms 
were more likely than not due to peripheral neuropathy than 
peripheral vascular disease.  The physician opined that the 
peripheral vascular disease was at least as likely as not due 
to the Veteran's smoking history and less likely than not due 
to diabetes.  However, the physician also concluded that it 
was at least as likely that the peripheral vascular disease 
was aggravated by the Veteran's history of diabetes, which is 
poorly controlled.

In January 2008, after a full review of the claims file, the 
January 2007 VA examiner diagnosed mild peripheral vascular 
disease by Doppler and again opined that it was at least as 
likely as not that the Veteran's peripheral vascular disease 
present by ABI was aggravated by his history of diabetes, 
which was poorly controlled.  In August 2008, the same VA 
examiner again examined the Veteran and noted that the 
baseline for the Veteran's peripheral vascular disease was by 
his arterial study in November 1995, which showed a normal 
study on the right and very mild arterial insufficiency on 
the left.  The examiner stated that the aggravation caused by 
the Veteran's diabetes mellitus, if at all, was mild on the 
right only, compared to the study in November 1995, and the 
percentage of aggravation could not be calculated without 
resorting to mere speculation. 

However, as indicated previously, as the Veteran's claim is 
being adjudicated under 38 C.F.R. § 3.310 (2006), the new 
provision stating that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability is not applicable.  
Therefore, as the VA examiner opined on three different 
occasions that the Veteran's peripheral vascular disease was 
aggravated by his service-connected diabetes mellitus, the 
Board finds that such disorder is proximately due to a 
service-connected disability and service connection for 
peripheral vascular disease is warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for peripheral vascular disease is 
granted.


REMAND

The Board's August 2006 remand instructed the AMC to send the 
Veteran notice regarding the evidence required to reopen his 
claim for service connection for PTSD.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Specifically, he was to be 
advised of the information required under the regulations in 
effect prior to August 29, 2001.  Although an August 2006 
letter advised the Veteran regarding new and material 
evidence for his hearing loss claim, the PTSD claim was not 
addressed.  Proper notice must be provided.  The Board errs 
as a matter of law when it fails to ensure compliance with 
its remand orders, and further remand is mandated if it does 
not.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board further observes that in statements received in 
October 2006 and June 2009, the Veteran reported that he has 
PTSD, in part, due to a personal assault that occurred while 
he was in Vietnam.  Specifically, the Veteran reported that 
he was attacked by a fellow servicemember on different 
occasions.  Therefore, as one of the Veteran's stressors is 
based on a claimed personal assault, certain notification 
procedures must be followed.  Specifically, VA regulations 
provide that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. 
App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  A review of the record reveals that the Veteran has 
not been advised that evidence from sources other than his 
service records or evidence of behavior changes may 
constitute credible supporting evidence of his claimed in-
service stressor of being assaulted by a fellow 
servicemember.  

The Board also notes that the Veteran has reported continued 
treatment for his PTSD at the Memphis VA Medical Center.  The 
most recent VA treatment records contained in the claims file 
are dated in March 2006.  As such, while on remand, all VA 
treatment records relevant to the Veteran's PTSD dated from 
March 2006 to the present should be obtained from the Memphis 
VA Medical Center.

Accordingly, the case is REMANDED for the following action:

 1.  Provide the Veteran with proper 
notice required under Kent, supra.  In 
particular, the Veteran should be provided 
with the information required under the 
regulations in effect prior to August 29, 
2001.  Such letter should also advise the 
Veteran that, as relevant to his stressor 
regarding a claimed in-service assault, 
that evidence from additional sources may 
help substantiate his claim.  Examples of 
such evidence include, but are not limited 
to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  He 
should be advised that he may also submit 
any evidence showing a change in behavior.  
Examples of such evidence include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  

2.  Obtain any outstanding treatment 
records from the Memphis VA Medical Center 
relevant to the Veteran's PTSD dated from 
March 2006 to the present.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim 
should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


